                 Case 1:14-cv-10104-VEC Document 326 Filed 02/26/20 Page 1 of 1




MEMO ENDORSED                                                    USDC SDNY
                                                                                                                                            Mayer Brown LLP
                                                                                                                                  1221 Avenue of the Americas
                                                                                                                               New York, New York 10020-1001
                                                                 DOCUMENT                                                             Main Tel +1 212 506 2500
        February 26, 2020                                        ELECTRONICALLY FILED                                                 Main Fax +1 212 262 1910
                                                                                                                                                www.mayerbrown.com
                                                                 DOC #:
        VIA ECF                                                  DATE FILED: 2/26/2020                                                    Matthew D. Ingber
                                                                                                                                     Direct Tel +1 212 506 2373
        The Honorable Valerie E. Caproni                                                                                             Direct Fax +1 212 849 5973
                                                                                                                                         mingber@mayerbrown.com
        United States District Court for the
          Southern District of New York
        40 Foley Square, Room 240
        New York, NY 10007

        Re:     Phoenix Light SF Ltd., et al. v. The Bank of New
                York Mellon Corp., No. 14-cv-10104 (S.D.N.Y.)

        Dear Judge Caproni:

                In accordance with the Order entered on February 13, 2020 (ECF No. 325) in the above-
        referenced action, Defendant The Bank of New York Mellon (“BNYM”) respectfully submits this
        request for the adjournment of the March 3, 2020 oral argument and hearing. Plaintiffs consent to
        this request. This is the first request for the adjournment of this conference, which BNYM seeks
        due to the availability of counsel and an out-of-state witness. BNYM has confirmed witness and
        plaintiffs’ availability and seeks to reschedule this oral argument and hearing on March 26 or 27
        or April 22, 28, or 29. Plaintiffs have requested to depose BNYM’s witness ahead of the hearing,
        and the parties are in the process of discussing this request.

Application GRANTED in part. The Court will adjourn the
hearing, but not oral argument. Oral argument remains                                              Respectfully submitted,
scheduled for March 3, 2020, at 1:30 p.m. The hearing is
scheduled for April 22, 2020, at 2:00 p.m.                                                         /s/ Matthew D. Ingber
                                                                                                   Matthew D. Ingber
If counsel are unavailable on March 3 for oral argument, then the
Parties must propose three mutually convenient dates to the
Court when counsel are available before March 13.

SO ORDERED.



                                2/26/2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE




                  Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
                   Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                                 and Tauil & Chequer Advogados (a Brazilian partnership).
